Title: From George Washington to Clement Biddle, 14 April 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon April 14th 1788

Your favor of the 3d inst. and the news-papers accompanying it came to hand by the last mail.
In my letter to you of the 11th inst. I requested you to procure a wheat fan for me, but since that time I have found one more than I then knew of[,] which compleated the number of my several farms and supersedes the necessity of your sending the one which I wrote for, provided this letter reaches you in time to prevent your procuring it.
I will thank you to inform me of the price of good Shad and Herring per Barrel and if a quantity of them would meet with a ready sale in Philadelphia. With great esteem and regard I am dear Sir, Yr Most Obedt Hble Sert

Go. Washington

